Case 1:20-cv-08407-GBD-SDA Document 43 Filed 02/18/21 Page 1 of 9

 

  
 

=

SDNY PROSE Ore!
UNITED STATES DISTRICT CQURTs 1g AMI: 0's
SOUTHERN DISTRICT OF NEW YORK =

\ ON ae\ Lex

 

Fill in above the full name of each plaintiff or petitioner.

Case No, ad CV 3 1a /

-against-

Wew Nok On ; < a Bread j
RAS Vana } Marqucel Egan
| J] J J

 

 

Fill in above the full name of each defendant or
respondent.

DECLARATION
A.) yactte Reliel in Vae Yot rm ok
Cos Qasdsioncdte  Ae\eausre

Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant's
Motion for Summary Judgment.”

IL, M \ rae Lee , declare under penalty of perjury that the

 

following facts are true and correct:

Sper ea

In the space below, describe any facts that are relevant to the motion or that respond to a court
order. You may also refer to and attach any relevant documents.

Pond iS] me 8 @ce-Actel A hein 2& -
aX Necaon Cc. Sedne Comer AN Brak New Youd
We Vs WIN Poste , had lee, teenel Lor :
TB. Waren 28.0 Sd Shows  PoSi\Ne’ gal 2
Tes 4 QUSNNE. Sor Wel & (See E YTATT

oi

 

Rev. 6/30/16
Case 1:20-cv-08407-GBD-SDA Document 43 Filed 02/18/21 Page 2 of 9

KG, coo © eceia] Plas ASX \3 Ye anes!
AX sv Crone Xo become Sever} r\\ or Oye

G Ne cartes the Covto-ly Visvs Gee nied
SWretes ye Correa Case No: O%- CA [OAb (vel)

Mew Mork ex cel. Chasisto glaer Nisa Zele Ess WL

Cy ntise Bcann Tadexr NO, 4 ooo \3/ ao Ao Jan

Reoele ce. Cel. Wiliams vy. Brann 7 Misc. 3a

> 2(N) WE wis Bd_439 (Axa) Kadtionslly Con Sderin
Plain of Ane o& Na most 43 yent> of | Hak. And
Ca NMS Oocenclow ant Cocco Cond ‘ions oh
CooS\nemerds Ace bes end on const) ional Wide
iS Wha Newod Re Qorers, toes ake, Kee Stetina Ane
Cay Sah Ca QaGrs are Ne Corvde) ; Where Me sor
Or\yp cans Ake ou ON OY eS re load o& QoS AVR

J I \

Coes 6 Covid-lq Wros. TA eladih Kacy
(e) Oo Cato $ Wend and \pewy, RV merous: ant”
Vos 6S CrrtoAa Wr The Ask Plea Aid S
ian S\N seeny or wolse Ok are CooeSeable,
Sw Re hed AAS bor Cadhor] a \Y v) geod, wri ov}
Spi Rossa Radred | 4s | ene Gor Swe Cae
Deraccny, So a Comegcssionre Qadease Sao we GRANTED

Attach additiondl pages and documents If necessary.

a-& - a tiated! \ Po

seth PS PBHEL ©

 

 

 

 

Executed on (date) Signature i
Mickae Lee Wa ‘opie -
Name Prison Identification # (if incarcerated) >
\ Nala sheeeX Brome New Yoru 47}
Address City State Zip Code
Telephone Number (if available) E-mail Address (if available)

Page 2
Case 1:20-cv-08407-GBD-SDA  Docurkenyad\ ReGyyid/21 PRage 3 of 9

HEALTH +

Hospiracs | Correctional Health Services
Patient Name: Latest Book and Case#:
MICHAEL LEE 3492001663 :
NYSID: Patient Facility:
00018682Q VCBC

MED - Indirect Encounter Note

Reason: Rx renewal

New Rx, New Orders, New Allergies, New Problems
New Rx:
GENVOYA TABLET 150/150/200/10 (ELVITEG-CCBIC-EMTRICIT-TENOFAF) 1 tab daily #60x9
Route:ORAL
Entered and Authorized by: Frantz Medard MD
Electronically signed by: Frantz Medard MD on 09/10/2020
Method used: Handwritten
Note to Pharmacy: Route: ORAL;

_Indications: V DISEASE
RxID: 1915376297171150
Amato,

  

signed By: Medard, Frantz at 9/10/2020 4:58:53 PM

sa) Beep

PAE IEE [epee iB HE rece

1 of 4 -
Case 1:20-cv-08407-GBD-SDA Documdnt %8 iba Qorieras Prge 4 of 9

HEALTH +

HosFitais | Correctional Health Services
Patient Name: Latest Book and Case#: -
MICHAEL LEE 3492001663 :
NYSID: Patient Facility:
00018682Q VCBC

MED - Indirect Encounter Note
Reason: RX renewal

New Rx, New Orders, New Allergies, New Problems
New Rx: ,
GENVOYA TABLET 150/150/200/10 (ELVITEG-COBIC-EMTRICIT-TENOFAF) 1 tab daily #1x0
Route: ORAL
Entered and Authorized by: Yousef Mahadin MD
Electronically signed by: Yousef Mahadin MD on 12/23/2020
Method used: Handwritten —~
Note to Pharmacy: Route: ORAL;
dications: HIV DISEASE
\ RxID: 1924367892667500 |

 

  

re terre

Signed By: Mahadin, Yousef at 12/23/2020 6:38:36 PM

 

 

1 of 1 ~
Case 1:20-cv-08407-GBD-SDA Docugem 44 FRrp2ns/21 [Rage 5 of 9

 

HEALTH +

 

HOSPITALS Correctional Health Services.
Patient Name: Latest Book and Crse#: h
MICHAEL LEE 3492001663 x
NYSID: Patient Facility: :
600186820 ; VCBC

Patient: MICHAEL LEE
ID: BIOR 102085581
Note: All result statuses are Final unless otherwise noted.
Tests: (i) HEV-1, RNA, Ultra/PCR, Viral Load (1010-8)

HIV 1 RNA <20 ND copies/ml, <20
*T
HIV-1 ULTRAQUANT, RNA INTERPRETATION

   
  
 

EIV-1 (copies/mL} Interpretation

<20 ND Not Detected
<2Z0 BD Detected*
20 -— >10,000, 000 Detected

*Low positive values for HIV-1, PCR may not be useful
for

Ne diagnostic evaluation.
ee

al

NOTE: Results for Roche Cobas 8800 HIV-1 assay reports with a range

of
<20-10 million copies/mL. This test should be used for
prognostic
purposes only.
HIV 1 RNA <1.3G lLog-10 <1.30
*? —
Note: An exclamation mark (!) indicates a result that was not
dispersed inte the flowsheet.
Doc: Creation Date: 11/13/2020 11:55 AM

 

(1) Order result status: Final
Collection or observation date-time: 11/13/2020 11:41
Requested date-time: 11/11/2020 12:12
Receipt date-time: 11/11/2020 23:54
Reported date-time: 11/13/2020 11:38
Referring Physician:
Ordering Physician: WENDY MCGAHEE (mcqaheew)
creepiest tar rte annnannmnine esis gegen anantnveen
SPSCEMeNn SOV Ce rr,
Source: BIOR
Filler Order Number: 102085581
“Lab site: BioReference Laboratories, Inc. :
Producer ID *1:NJ1
Producer ID *2:NJ1 :

ea] ore / BP SH

=

 

The following results were not dispersed to the flowsheet:
HIV 1 RNA, <1.30 log-10, (F)

| of 2
Case 1:20-cv-08407-GBD-SDA ocular Kad, RE Gy2Rterp1 Pafa,6 of 9

HEATH | Correctional Health Services

 

 

Patient Name: Latest Book and Case#: :
MICHAEL LEE 3492001663 r
NYSID: Patient Facility:
000186820 MDC
414 — Chest PA, Upright (Single View)
NYSID: 000186820 Book and Case: 3492001663Pt Name:MICHAEL LEE

~~CLINICAL HESTORY: Positive PPD.

TECHNIQUE: PA chest.

FINDINGS: There is no radiographic evidence of tuberculosis. The cardiac
size is normal. No infiltrate,$ congestive heart failure, or pleural
effusions are present.

Normal PA chest radiograph. No evidence cf active tuberculosis. No change
since study of 01/28/2020,

~Blectronically Signed by: Shapiro, Michael

~~Signed On: Jul 7 2020 6:47AM

Ordered By: ,

 

External Attachment:

Type: Image
Comment: Image Link

Signed By: Cantor, Lourdes at 7/7/2020 4:04:G5 PM

fe Pa eg

PE Wel epee

{

i of 1 ~
Case 1:20-cv-08407-GBD-SDA Docume aA age of 9
Patient Summary Page | of I

NYSID: 000186820 BookCase: 3492001663

LEE, MICHAEL J

330 WEST 51 STREET, 8, NY, N¥ 10019
Primary Insurance: Medicaid

DOB: 05/03/1978 Age: 42 ¥ Sex: male PCP:
vemet Account Number: 212239
ork:
Cell: prt __ an
Email: en ee cea iamamnn ‘

Advance Directive:

— \

Allergies : | Buspar - tingling all over, /Epzicom - throat swells u
_Puspar ~ tingling a! p

 

 

Hae eT ay satan minh
Medical History
Active Problem List
Code Name Specify Notes Added on Modified vouitied By
RI50 SMI - NO 04/11/2018 05/22/2018 Chapman, Timothy
F4i4 Generalized anxiety disorder 04/11/2018 05/26/2018 Anim, Rose
F12,10 ~Cannabis use disorder, Mild om 04/13/2018 05/22/2018 Chapman, Timothy
re Human immunodeficiency virus. ‘ 05/26/2018 Anim, Rose

 
  

{HIV] disease

  
 

~ chest xr 7/11/11

[795-5 ___ Tuberculosis converter - normal f 12/15/2011 Sanjose, Jane
ho . ‘ Jaggon, Dianne
V70.0 ROUTINE MEDICAL EXAM sniceal 07/09/2011 Tre Ctive)
305,00 EtOH [Ethanol] abuse NOS 11/01/2011 Mack, Monique
V15.82 HISTORY OF TOBACCO USE 07/09/2011 72990", Dianne
(Inactive}
vo2. 61 HEPATITIS B CARRIER 05/26/2018 Anim, Rose
og eA ET .
959.9 Trauma, traumatism 07/09/2011 72990, Dianne
(Inactive)
se : : _ . Kay-Njemanze,
ett eel
N19 Unspecified kidney failure ae 04/11/2018 Theodora
367.1 Myopia 11/25/2011 Peters, Owen
367.20 Astigmatism NOS 11/25/2011 Peters, Owen

Nonspecific reaction te tuberculin «
R76.i1 skin test without active
tuberculosis

Renews O4ETI2N1L8 05/26/2018 Anim, Rose

Chronic viral hepatitis B without ~-----.

B18.1 delta-agent

04/11/2018 05/26/2018 Anim, Rose

 

 

 

https://chsecwproapp.nychhc.org/mobiledoc/jsp/catalog/xm|/getPatientSummary jsp?Patient... 1/6/2021

 

 

 
Case 1:20-cv-08407-GBD-SDA Document 43 Filed 02/18/21 Page 8 of 9

  

SONY PRO SE OFFICE
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF N#WNORK AMI: Ob

Wacheel Lee

 

Write the full name of each plaintiff or petitioner.

 

Case No. 20 CV 346]

-against-
Wew enw ony p Spe CO rann y NOTICE OF MOTION
. J

Rasy Yoana ? Mecaaret Eaen
. * Writelthe full name of each defendant oF respondent.

PLEASE TAKE NOTICE that ?\oxX\S4 Michael Lee

plaintiff or defendant name of party who is making the motion
requests that the Court: Re\ease e\ enh On Ws Own Re con 22
C.2. Care 2465 lonadhe Release} WARK & Cour) AP Par en@® Kote
en pack NS Kelred

 

Briefly describe what you want the court to do. You should also include the Federal Rule(s) of Civil Procedure or
the statute under which you are making the motion, if you know.

In support of this motion, I submit the following documents {check all that apply):
CL] amemorandum of law
M4 my own declaration, affirmation, or affidavit

I) the following additional documents: Lee v. Department of Corrections et al

20cv8407

2-4 -~a\ Mechad) 9 Roe

 

 

 

 

Dated Signature

Wichae\ lee HV ROO LF
Name Prison Identification # (if incarcerated)

\ Malek SA, Sco News York }ONTN)
Address City State Zip Code |
Telephone Number (if available) £-mall Address (if available}

SDNY Rev: 5/24/2016

“Rapes PPA cg

Fal peter

SOUS TARE

+
Case 1:20-cv-08407-GBD-SDA Document 43 Filed 02/18/21 Page 9 of 9

   

BP MR Re mw

 

  

Bila yey
ee Ta *. shulettyasers wap tin
mF DR ee

Tete Be ect

\ooMN Soe) ON
“Veale \a%

~PPOY AICS _

sol May So PSkeg weaywos
JIOecry VESEY FS MAN
(IO ayy \D we

 

  

 

\phO\ “XW (ae

\BB3PEG AW |

YD TIONS

FAN DaE Whee 27) oo \77
